DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 12/15/2021
Claims 31 and 32 have been amended and claims 42 and 43 have been added
Claims 24-43 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 recites the limitation "container tub".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 26, 30, 33-35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraus (US 3,954,174).

24: Kraus discloses a container assembly for holding nested pharmaceutical container parts, comprising: 
a container 40 defining an interior adapted to hold contents comprising: 
a bottom, 
a lip 42 having a sealing surface 34 with a peripheral outline, and 
sidewalls 50 located between the bottom and the lip (fig. 3), 
a peelable container cover 32 consisting of a sheet of flexible material sealed to the sealing surface of the lip of the container to seal contents of the container, and 
a cover removal fixture 31 on the container cover (col. 2, ll. 48-67).  

26: Kraus discloses the assembly of claim 24 wherein the container is rectangular and includes four sidewalls (fig. 3).  

30: Kraus discloses the assembly of claim 24 wherein the peelable container cover is sealed to the sealing surface of the lip of the rectangular container to seal the contents of the container against decontamination using a chemical agent (col. 2, ll. 50-67).

33, 35: Krauss discloses the assembly of claim 24 wherein the peelable cover is made of a plastic material (col. 2, ll. 10-25).  

(col. 2, ll. 10-20).  

37: Kraus discloses the assembly of claim 24 wherein the sealed container holds sterilized pharmaceutical containers or closures (col. 1, ll. 36-54).  

Claim(s) 24, 25, 27, 29, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petricca (US 2004/0129590).

24: Petricca discloses a container assembly for holding nested pharmaceutical container parts, comprising:

a container tub 12 comprising:
a bottom, a top lip 20 that provides a horizontal top sealing surface that has a peripheral outline, and sidewalls 48 located between the bottom and the top lip,

a peelable tub cover 14 consisting of a sheet of flexible material sealed to the sealing surface of the top lip of the rectangular container to seal the contents of the container ([0031]; fig. 3), and

a cover removal fixture 24 distinct from and attached to the tub cover ([0036]; fig. 14).

25: Petricca discloses the assembly of claim 24 wherein the sealed peelable container cover 14 includes a portion (area beneath fixture 24) that extends outside of the peripheral outline (flange of fig. 1) of the top sealing surface 20 of the container tub, and the cover removal fixture 24 is on the portion of the peelable tub cover that extends outside of the peripheral outline of the top sealing surface of the container tub (fig. 15).



29: Petricca discloses the assembly of claim 26 wherein the peelable container cover is heat sealed to the sealing surface of the top lip of the rectangular container tub to seal the contents of the container tub against decontamination (col. 1, ll. 43-50).

30, 32: Petricca discloses the assembly of claim 26 wherein the peelable tub cover is
sealed to the sealing surface of the top lip of the rectangular container tub to seal the contents of the container tub against decontamination using a chemical agent (col. 3, Il. 15-30).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24, 28, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 4,757,175) in view of Bonnin (US 2011/0202063).

24, 28, 42, 43: Mohr discloses container assembly for holding nested pharmaceutical container parts, comprising:
a container tub 10 comprising:
a bottom,
a lip 18 that provides a horizontal top sealing surface that has a peripheral outline,
and sidewalls 14/16 located between the bottom and the top lip,

a peelable tub cover 12 consisting of a sheet of flexible material sealed to the sealing
surface of the top lip of the rectangular container to seal the contents of the container (col. 2, ll. 23-40), and
a cover removal fixture 32 on the tub cover 12 (fig. 1).

Mohr fails to disclose a ball-shaped appendage. Bonnin teaches wherein the cover removal fixture 5 includes a ball-shaped appendage to allow it to be engaged by an engagement tool (fig. 1B). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the removal fixture of Mohr to include the ball shaped fixture of Bonnin in order to assist in easily gripping the feature for removal of the cover.





Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 4,757,175) in view of Bonnin (US 2011/0202063) in view of Weissbrod (US 2015/0232228).

36: Mohr discloses the claimed invention as applied to claim 24 but fails to disclose a clip attached removal feature. Weissbord teaches wherein the cover removal fixture 30 is clipped to a portion of the peelable tub cover that extends outside of the peripheral outline of the top sealing surface of the container tub [0031]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the removal fixture of Mohr to include the clipped-on fixture of Weissbord in order to assist in easily gripping the feature for removal of the cover.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 3,954,174) in view of Thomas (US 2013/0240552).

31: Kraus disclose the assembly of claim 26 wherein the seal is adhesively attached to the
container but fails to disclose a radiation seal. Thomas teaches wherein the peelable tab cover is
sealed to the sealing surface of the top lip of the rectangular container tub to seal the contents of
the container tub against decontamination using a radiation [0023]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to
modify the seal of Kraus to include the radiation seal of Thomas in order to initiate a strong
connection of one component to the other.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus (US 3,954,174) in view of Okihara (US 2014/0353190).

38-41: Kraus discloses the claimed invention as applied to claim 24 but fails to disclose a plurality of stored containers. Okihara teaches the assembly of claim 24 wherein the sealed container holds a plurality of containers disposed in a container nest ([0113-0116]; fig. 2, 5 and 8). It would have been obvious to one having ordinary skill in the art at the time of the effective 

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include multiple container nests, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Response to Arguments
Regarding claim 24: Applicant has failed to claim structure that would differentiate from the prior art. Given broadest reasonable interpretation, the cover removal fixture is taught in Kraus as fixture tab 31 attached to cover 32 and assists the user in removing the cover from tray 40. This rejection is respectfully maintained. 
Applicant's arguments with respect to the claims have been considered. The search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735